Appeal from an order of the Family Court of Chemung County, entered March 28, 1978, which adjudged appellant to be the father of a child born November 7, 1975 and found him chargeable for the support of the child, to the extent of the welfare budget for the child and as much more as he could afford, and also found him chargeable with the confinement expenses incidental to the birth of the child. This proceeding was commenced by a public welfare official of the Support Investigation Unit of Chemung County seeking to establish appellant’s paternity and require him to support a child born November 7, 1975. The mother of the *963child testified that she had sexual relations with appellant during February and March of 1975 when the baby was conceived and that from 1971 until the birth of the child she had not had sexual relations with anyone other than appellant. Appellant admitted having sexual relations with the mother from 1972 through October, 1974. He testified that in October, 1974 his wife learned of his affair and from that time on he ceased having sexual relations with the mother. Other witnesses for both parties also testified at the trial. The Family Court adjudged appellant to be the father of the child and found him chargeable for the support of the child and chargeable with the confinement expenses incidental to the birth of the child. This appeal ensued. The sole issue on this appeal concerns the credibility of the witnesses. The trial presented nothing more than a direct conflict of testimony. Considering the fact that the trial court had the advantage of seeing and hearing the witnesses first hand and the absence of any circumstances which would lead us to conclude that the Family Court improperly assessed the witnesses’ credibility, we are of the view that the order must be affirmed (Matter of Gail O. v Van Randolph P., 60 AD2d 944; Matter of Morris v Terry K., 60 AD2d 728). Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Main, JJ., concur.